Citation Nr: 1734292	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure and/or service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966.  Unfortunately, the Veteran died in July 2015, during the pendency of the appeal.  In September 2015 the Appellant filed a Motion to Substitute in this appeal.  The Appellant was recognized as the substitute claimant for the Veteran in these matters in October 2015.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision as to TDIU, and a March 2012 rating decision as to ischemic heart disease.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and the Appellant testified before the undersigned Veterans Law Judge at a hearing in November 2011.  A transcript of that hearing is of record.  The issue of entitlement to a TDIU was previously before the Board in August 2013 and May 2016.  The issue of entitlement to service connection for ischemic heart disease was before the Board in May 2016.  After remand for further development, both matters have returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2016 Board remand, a VA examiner reviewed the claims file in August 2016 to determine the etiology of the Veteran's ischemic heart disease.  The examiner was directed to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease was caused or aggravated by (permanently worsened beyond the normal progression) his service-connected PTSD.  The VA examiner opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of the Veteran's service-connected PTSD, and that it is less likely than not that the Veteran's ischemic heart disease was permanently aggravated beyond natural progression by PTSD.  The examiner's rationale with regard to aggravation was that "it would be merely speculative to conclude which factors influenced the Veteran's coronary artery disease, and to what degree such influence had on his coronary artery disease."  The examiner then noted various risk factors relevant to the Veteran, and stated that each of the risk factors were more likely than PTSD to have contributed to coronary artery disease, and that he could not determine what, if any, influence PTSD had.  

The Board finds this rationale inadequate for decision making purposes.  When an examiner is asked to render an opinion and determines that he cannot do so without resorting to mere speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner has not stated whether the Veteran's PTSD aggravated his ischemic heart disease, and he has not provided reasoning as to why an opinion could not be provided without resorting to speculation.  The examiner has also not explained what information would allow for an opinion that did not resort to speculation.  As such, the opinion is inadequate and an addendum opinion must be obtained before a decision may be made on the merits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a TDIU is necessarily affected by the claim of entitlement to service connection for ischemic heart disease.  Therefore, the TDIU claim is intertwined with the ischemic heart disease claim.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The TDIU claim is thus remanded to await the outcome of the ischemic heart disease claim.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the August 2016 VA opinion, or, if that examiner is unavailable, to another suitably qualified clinician.  After reviewing the record, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's ischemic heart disease was caused or aggravated by (permanently worsened beyond the normal progression) his service-connected PTSD.  The clinician is advised that the Veteran's representative submitted an article in December 2014, "Posttraumatic Stress Disorder and Health-Related Quality of Life in Patients With Coronary Heart Disease: Findings from the Heart and Soul Study," asserting a connection between the two disabilities, and the clinician should reconcile his or her opinion proffered with the article. 

The opinion offered should be supported by a complete rationale.  With regard to any determination that the examiner is unable to provide a nexus opinion without resorting to speculation, rationale must be provided for such conclusion, to include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  The examiner must explain what facts, research, and reasoning led to such a conclusion.  The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

2.  After the above development has been accomplished, review the expanded record, including any evidence received after receipt of the last supplemental statement of the case.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




